DETAILED ACTION
	The rejection of the claim under 35 USC 251 is withdrawn.  The replacement declaration is approved. 
The rejection of the claim under 35 USC 112 is withdrawn. The design claimed in the single replacement view aligns with the subject matter disclosed in the priority document and the changes to the scope are found to comply with the written description requirement of 35 USC 112. 
The claimed design is directed to the base of a tile lippage post and is limited to the three edges, wherein the two outer edges angle outward from the center edge.  The center edge is split in two because the slot at its midpoint is not claimed. 
 	The following new ground of rejection is necessitated by the broadening of the claim in the single replacement view.
Drawings
The replacement drawings filed June 28, 2022 are approved. 
Claim Rejections - 35 USC § 102
The claim is rejected under 35 U.S.C. 102(a)(1) as being anticipated by the Australian Patent reference AU 2014100939 granted to Capurso because the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

    PNG
    media_image1.png
    307
    488
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    416
    475
    media_image2.png
    Greyscale

The appearance of the Capurso reference is substantially the same as that of the claimed design.  Capurso discloses a base for a tile lippage device having three edges wherein the two outer edges angle outward from the center edge.  While the center edge is not split in two on Capurso, the split/slot is not claimed in the present application, and patentability cannot be based on differences that are not claimed.    
The ordinary observer test is the sole test for anticipation. Int’l Seaway Trading Corp. v. Walgreens Corp., 589 F.3d 1233, 1237-38, 1240 (Fed. Cir. 2009).
“Two designs are substantially the same if their resemblance is deceptive to the extent that it would induce an ordinary observer, giving such attention as a purchaser usually gives, to purchase an article having one design supposing it to be the other.” Door-Master Corp. v. Yorktowne Inc., 256 F.3d 1308, 1313 (Fed. Cir. 2001) (citing Gorham Co. v. White, 81 U.S. 511, 528 (1871)).
“The mandated overall comparison is a comparison taking into account significant differences between the two designs, not minor or trivial differences that necessarily exist between any two designs that are not exact copies of one another. Just as ‘minor differences between a patented design and an accused article's design cannot, and shall not, prevent a finding of infringement,’ so too minor differences cannot prevent a finding of anticipation.” Int'l Seaway , 589 F.3d at 1243 (citing Litton Sys., Inc. v. Whirlpool Corp., 728 F.2d 1423, 1444 (Fed. Cir. 1984)).
Conclusion
The claim is rejected under 35 U.S.C. §102.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP S. HYDER whose telephone number is (571)272-2621.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Susan Krakower can be reached on 571-272-4496.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/Philip S. Hyder/
Primary Examiner, Art Unit 2917

psh